Exhibit 10.1

EMPLOYMENT AGREEMENT

AGREEMENT made as of the 1st day of January, 2009 by and between O’Connell
Benjamin, residing at              (hereinafter referred to as the “Employee”)
and Authentidate Holding Corp., a Delaware corporation with principal offices
located at 300 Connell Drive, Berkeley Heights, NJ 07922.

W I T N E S S E T H:

WHEREAS, Authentidate Holding Corp. and its subsidiaries (the “Company”) are
engaged in the business of providing Internet and software-based document
authentication services and related business enterprises; and

WHEREAS, the Company desires to continue the employment of the Employee for the
purpose of securing for the Company the experience, ability and services of the
Employee; and

WHEREAS, the Employee desires to continue employment with the Company pursuant
to the terms and conditions herein set forth, superseding all prior oral and
written employment agreements and term sheets and letters between the Company,
its subsidiaries and/or predecessors and Employee.

NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:

Article I.

Definitions

1.1 Accrued Compensation. “Accrued Compensation” shall mean an amount which
shall include all amounts earned or accrued through the “Termination Date” (as
defined below) but not paid as of the Termination Date, including

(a) Base Salary,

(b) reimbursement for business expenses incurred by the Employee on behalf of
the Company, pursuant to the Company’s expense reimbursement policy in effect at
such time,



--------------------------------------------------------------------------------

(c) expense allowance,

(d) vacation pay per Company Policy, and

(e) bonuses and incentive compensation earned and awarded prior to the
Termination Date.

1.2 “Breakeven Operations” operations shall mean, a calendar month of operations
prior to December 31, 2009, for which the Company’s shall not have suffered a
loss from consolidated operations excluding

(a) “extraordinary items” of gain or loss as that term shall be defined in
generally accepted accounting principles;

(b) any gains or profits realized from the sale of any assets in the outside the
ordinary course of business;

(c) executive bonuses, but including base salary of executives based on the rate
of base compensation at the commencement of the calendar year 2009.

1.3 Cause. “Cause” shall mean:

(a) willful disobedience by the Employee of a reasonable, material and lawful
instruction of the Board of Directors of the Company consistent with the duties
and functions of Employee’s position;

(b) conviction of the Employee of any misdemeanor involving fraud or
embezzlement or similar crime, or any felony;

(c) fraud, gross negligence or willful misconduct in the performance of any
material duties to the Company; or

(d) excessive absences from work, other than for illness or Disability; provided
that the Company shall not have the right to terminate the employment of
Employee pursuant to the foregoing clauses (a), (c) or (d) above unless written
notice specifying such breach shall have



--------------------------------------------------------------------------------

been given to the Employee and, in the case of breach which is capable of being
cured, the Employee shall have failed to cure such breach within thirty
(30) days after his receipt of such notice.

1.4 Change in Control. “Change in Control” shall mean any of the following
events:

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control.

 

  (i) A “Non-Control Acquisition” shall mean an acquisition by (1) an employee
benefit plan (or a trust forming a part thereof) maintained by (x) the Company
or (y) any corporation or other Person of which a majority of its voting power
or its equity securities or equity interest is owned directly or indirectly by
the Company (a “Subsidiary”), or (2) the Company or any Subsidiary.

 

  (ii)

Notwithstanding an acquisition as described in this subparagraph (a), a Change
in Control shall not be deemed to occur solely because a Person (the “Subject
Person”) gained Beneficial Ownership of more than the permitted amount of the
outstanding



--------------------------------------------------------------------------------

 

Voting Securities as a result of the acquisition of Voting Securities by the
Company which, by reducing the number of Voting Securities outstanding,
increases the proportional number of shares Beneficially Owned by the Subject
Person, provided that if a Change in Control would occur (but for the operation
of this sentence) as a result of the acquisition of Voting Securities by the
Company, and after such share acquisition by the Company, the Subject Person
becomes the Beneficial Owner of any additional Voting Securities which increases
the percentage of the then outstanding Voting Securities Beneficially Owned by
the Subject Person, then a Change in Control shall occur.

(b) The individuals who, as of the date this Agreement is approved by the Board,
are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”); or

(c) Approval by stockholders of the Company of:

 

  (i)

A merger, consolidation or reorganization involving the Company, unless: (1) the
stockholders of the Company, immediately before



--------------------------------------------------------------------------------

 

such merger, consolidation or reorganization, own, directly or indirectly
immediately following such merger, consolidation or reorganization, at least
sixty percent (60%) of the combined voting power of the outstanding voting
securities of the corporation resulting from such merger or consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization, (2) the individuals who were members of
the Incumbent Board immediately prior to the execution of the agreement
providing for such merger, consolidation or reorganization constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation, and (3) no Person (other than the Company, any Subsidiary, any
employee benefit plan (or any trust forming a part thereof) maintained by the
Company, the Surviving Corporation or any Subsidiary) becomes Beneficial Owner
of twenty percent (20%) or more of the combined voting power of the Surviving
Corporation’s then outstanding voting securities as a result of such merger,
consolidation or reorganization, a transaction described in clauses (1) through
(3) shall herein be referred to as a “Non-Control Transaction”; or

 

  (ii)

An agreement for the sale or other disposition of all or substantially all of
the assets of the Company, to any Person, other than 1) a transfer to a
Subsidiary, in one transaction or a series of



--------------------------------------------------------------------------------

 

related transactions; or 2) the sale, spin-off or divestiture of a subsidiary or
business unit other than the US security software business unit.

 

  (iii) The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.

(d) Notwithstanding anything contained in this Agreement to the contrary, if the
Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.

1.5 Continuation Benefits. “Continuation Benefits” shall be the continuation of
the Benefits, as defined in Section 5.1, for the period from the Termination
Date to either (i) the later of the Expiration Date, or the end of the month in
which the one-year anniversary of the Termination Date occurs, or (ii) such
other period as specifically stated by this Agreement (the “Continuation
Period”), at the Company’s expense, less any normal payroll deductions, on
behalf of the Employee and his dependents; provided, however, if any of the
Benefits required to be provided by the Company during the Continuation Period
under the Company’s benefit plans are, pursuant to the terms of such plans, not
available to non-employees of the Company, the Company, at its sole cost and
expense, less any normal payroll deductions, shall be required to provide such
benefits as shall be reasonably available and substantially similar to the
benefits provided to employees of the Company. The Company’s obligation
hereunder with respect to the



--------------------------------------------------------------------------------

foregoing benefits shall also be limited to the extent that if the Employee
obtains such benefits pursuant to a subsequent employer’s benefit plan, the
Company may reduce the coverage of any benefits it is required to provide the
Employee hereunder as long as the aggregate coverage and benefits of the
combined benefit plans is no less favorable to the Employee than the coverage
and benefits required to be provided hereunder. This definition of Continuation
Benefits shall not be interpreted so as to limit any benefits to which the
Employee, his dependents or beneficiaries may be entitled under any of the
Company’s employee benefit plans, programs or practices following the Employee’s
termination of employment, including, without limitation, retiree medical and
life insurance benefits.

1.6 Disability. “Disability” shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform his duties with the
Company for a period of three consecutive months, and the Employee has not
returned to his full time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).

1.7 Good Reason. “Good Reason” shall mean without the written consent of the
Employee:

(a) a material breach of any provision of this Agreement by the Company;

(b) failure by the Company to pay when due any compensation to the Employee;

(c) a reduction in the Employee’s Base Salary;

(d) failure by the Company to maintain the Employee in the positions referred to
in Section 2.1 of this Agreement, unless such change was due to a Change of
Control;

(e) assignment to the Employee of any duties materially and adversely
inconsistent with the Employee’s positions, authority, duties, responsibilities,
powers, functions, reporting relationship or title as contemplated by
Section 2.1 of this Agreement or any other



--------------------------------------------------------------------------------

action by the Company that results in a material diminution of such positions,
authority, duties, responsibilities, powers, functions, reporting relationship
or title, unless such change was due to a Change of Control;

(f) relocation of the principal office of the Company or the Employee’s
principal place of employment to a location outside a 15 (fifteen) mile radius
of the present location in Berkeley Heights, New Jersey, without the Employee’s
written consent; or

(g) a Change in Control, provided the event on which the Change of Control is
predicated occurs not less than 90 nor more than 150 days of the service of the
Notice of Termination by the Employee, it being understood that Employee shall
have the right to terminate his employment under this Section 1.6 (g) for any
reason or no reason within such 60 day period; and provided further, however,
that the Employee agrees not to terminate his employment for Good Reason
pursuant to clauses (a) through (f) unless (i) the Employee has given the
Company at least 30 days’ prior written notice of his intent to terminate his
employment for Good Reason, which notice shall specify the facts and
circumstances constituting Good Reason; and (ii) the Company has not remedied
such facts and circumstances constituting Good Reason to the reasonable and good
faith satisfaction of the Employee within a 30-day period after receipt of such
notice.

1.8 Notice of Termination. “Notice of Termination” shall mean a written notice
from the Company, or the Employee, of termination of the Employee’s employment
which indicates the specific termination provision in this Agreement relied
upon, if any, and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee’s
employment under the provision so indicated.

1.9 Severance Payment. “Severance Payment” shall mean an amount equal to 12
months of Employee’s Base Salary in effect on the Termination Date, but no less
than $290,000.



--------------------------------------------------------------------------------

1.10 Termination Date. Termination Date shall mean

(a) in the case of the Employee’s death, his date of death;

(b) in the case of Good Reason, 30 days from the date the Notice of Termination
is given to the Company, provided the Company has not remedied such facts and
circumstances constituting Good Reason to the reasonable and good faith
satisfaction of the Employee;

(c) in the case of termination of employment on or after the Expiration Date,
the last day of employment; and

(d) in all other cases, the date specified in the Notice of Termination;
provided, however, if the Employee’s employment is terminated by the Company for
any reason except Cause, the date specified in the Notice of Termination shall
be at least 30 days from the date the Notice of Termination is given to the
Employee, and provided further that in the case of Disability, the Employee
shall not have returned to the full-time performance of his duties during such
period of at least 30 days.

Article II.

Employment

2.1 Subject to and upon the terms and conditions of this Agreement, the Company
hereby agrees to continue the employment of the Employee, and the Employee
hereby accepts such continued employment in his capacity as President.



--------------------------------------------------------------------------------

Article III.

Duties

3.1 The Employee shall, during the term of his employment with the Company, and
subject to the direction and control of the Board, report directly to the Board,
or the Chief Executive Officer, if any, and shall exercise such authority,
perform such executive duties and functions and discharge such responsibilities
as are reasonably associated with his executive position or as may be reasonably
assigned or delegated to him from time to time by the Board, consistent with his
position as President. In general, Employee shall have management authority with
respect to, and responsibility for, the overall operations and day-to-day
business and affairs of the Company and all major operating units.

3.2 During the term of this Agreement and excluding periods of vacation and sick
leave to which the Employee is entitled, the Employee agrees to devote
substantially all of his business time and attention to the affairs of the
Company and, to the extent necessary to discharge the responsibilities assigned
hereunder, use his best efforts in the performance of his duties for the Company
and any subsidiary corporation of the Company. During the term of this Agreement
the Employee may, so long as it does not materially interfere with his duties
hereunder: (i) subject to Article VII hereof, serve on the board of directors
(or equivalent bodies) of civic, non-profit, or charitable organizations or
entities unaffiliated with the Company, (ii) deliver lectures or otherwise
participate in speaking engagements, and (iii) manage his personal investments
and affairs.



--------------------------------------------------------------------------------

3.3 Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company,
and all airplane travel shall be first or business class, or otherwise fully
reimbursed at cost, to the extent that such reimbursements do not exceed the
approximate equivalent published fare for first or business class. Other
expenses shall be reimbursed in accordance with the Company’s policies for
executive travel.

Article IV.

Compensation

4.1 During the term of this Agreement, Employee shall received base compensation
at the rate of $290,000 per annum, from January 1, 2009 to March 31, 2009, and
at the rate of $200,000 per annum from April 1, 2009 to December 31, 2009 (the
“Base Salary”), provided however, the Base Salary for the period April 1, 2009
to December 31, 2009 shall be retroactively increased to the rate of $357,500
per annum, in the event (i) the Company achieves Breakeven Operations; or (ii) a
Change of Control occurs prior to December 31, 2009.

(a) Base Salary shall be paid to the Employee in regular installments on each of
the Company’s regular pay dates for executives, but no less frequently than
monthly.

4.2 Employee shall receive a bonus (the “Bonus”) of 50% of Base Salary, in the
event (i) the Company achieves Breakeven Operations; or (ii) a change of control
occurs prior to December 31, 2009.

(a) Base Salary shall include any retroactive Base Salary increase as provided
in Section 4.1.

(b) The Bonus shall be paid to the Employee on the earlier to occur of 30 days
from the occurrence of a Change of Control; or such time as the Company’s
independent accountants can reasonably determine whether the Company has
achieved Breakeven Operations.



--------------------------------------------------------------------------------

4.3 The Company shall deduct from Employee’s compensation all federal, state,
and local taxes which it may now or may hereafter be required to deduct under
applicable law.

4.4 Employee may receive such other additional compensation as may be determined
from time to time by the Board including bonuses and other long term
compensation plans. Nothing in this subparagraph 4.4 shall be deemed or
construed to require the Board to award any bonus or additional compensation.

Article V.

Benefits

5.1 During the term hereof, the Company shall provide Employee with the
following benefits, as such benefits may change from time to time (the
“Benefits”): (i) group health care and insurance benefits as generally made
available to the Company’s senior management; and (ii) such other benefits
(including insurance related benefits, holiday, sick leave, personal days, etc.)
obtained by the Company or made generally available to the Company’s senior
management;

5.2 The Company shall reimburse Employee, upon presentation of the Company’s
standard expense report accompanied by appropriate vouchers and other suitable
documentation, incurred by Employee on behalf of the Company, provided such
expenditure is consistent with Company policy.

5.3 In the event the Company wishes to obtain Key Man life insurance on the life
of Employee, Employee agrees to cooperate with the Company in completing any
applications necessary to obtain such insurance and promptly submit to such
physical examinations and furnish such information as any proposed insurance
carrier may request.

5.4 For the term of this Agreement, Employee shall be entitled to paid vacation
at the rate of (4) weeks per annum.



--------------------------------------------------------------------------------

Article VI.

Non-Disclosure

6.1 The Employee shall not, at any time during or after the termination of his
employment hereunder, except when acting on behalf of and with the authorization
of the Company, or when required by law or legal process, or where appropriate
in response to regulatory authorities, make use of or disclose to any person,
corporation, or other entity, for any purpose whatsoever, any trade secret or
other confidential information concerning the Company’s business, finances,
marketing, Internet and software-based document authentication services, digital
image authentication services, telehealth products and services, and related
business enterprises of the Company and its subsidiaries, including information
relating to any customer of the Company, or any other nonpublic business
information of the Company and/or its subsidiaries learned as a consequence of
Employee’s employment with the Company, except for information available
publicly or from other non-confidential sources (collectively referred to as the
“Proprietary Information”). The Employee acknowledges that Proprietary
Information, as they may exist from time to time, are valuable and unique assets
of the Company, and that disclosure of any such information would cause
substantial injury to the Company. Proprietary Information shall cease to be
Proprietary Information, as applicable, at such time as such information becomes
public other than through disclosure, directly or indirectly, by Employee in
violation of this Agreement.

6.2 If Employee is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any Proprietary Information, Employee shall, unless
prohibited by law, promptly notify the Company of such request(s) so that the
Company may seek an appropriate protective order.



--------------------------------------------------------------------------------

Article VII.

Restrictive Covenant

7.1 In the event of the termination of Employee’s employment with the Company at
any time, Employee agrees that he will not, for a period of one (1) year
following such termination, directly or indirectly, enter into or become
associated with or engage in any other business (whether as a partner, officer,
director, shareholder, employee, consultant, or otherwise), which business is
primarily involved in Internet and software-based document authentication
services, digital image authentication services, delivery of health-related
services and information via telecommunications technologies, and related
business enterprises or is otherwise engaged in the same or similar business as
the Company in direct competition with the Company, or which the Company was in
the process of developing during the term of Employee’s employment with the
Company and such development is based on actual or demonstrative anticipated
research. Notwithstanding the foregoing, (x) the ownership by Employee of less
than five percent of the shares of any publicly held corporation shall not
violate the provisions of this Article VII, and (y) the Employee shall not be
required to comply with any provision of this Article VII following termination
of this Agreement if the amounts required to be paid under Article IX are not
timely paid.

7.2 In furtherance of the foregoing, Employee shall not during the aforesaid
period of non-competition, directly or indirectly, in connection with any
business primarily involved in the Internet and software-based document
authentication services and related business enterprises, or digital image
authentication services, or any business similar to the business in which the
Company was engaged, or in the process of developing during Employee’s tenure
with the Company and such development is based on actual or demonstrative
anticipated research, solicit any customer or employee of the Company who was a
customer or employee of the Company within one year of the Termination Date.



--------------------------------------------------------------------------------

7.3 Except as otherwise may be agreed by the Company in writing, in
consideration of the employment of Employee by the Company, and free of any
additional obligations of the Company to make additional payment to Employee,
Employee agrees to irrevocably assign to the Company any and all inventions,
software, manuscripts, documentation, improvements or other intellectual
property whether or not protectable by any state or federal laws relating to the
protection of intellectual property, relating to the present or future business
of the Company that are developed by Employee during the term of his/her
employment with the Company, either alone or jointly with others, and whether or
not developed during normal business hours or arising within the scope of
his/her duties of employment. Employee agrees that all such inventions,
software, manuscripts, documentation, improvement or other intellectual property
shall be and remain the sole and exclusive property of the Company and shall be
deemed the product of work for hire. Employee hereby agrees to execute such
assignments and other documents as the Company may consider appropriate to vest
all right, title and interest therein to the Company and hereby appoints the
Company Employee’s attorney-in-fact with full powers to execute such document
itself in the event employee fails or is unable to provide the Company with such
signed documents. Notwithstanding the foregoing, this provision does not apply
to an invention for which no equipment, supplies, facility, or trade secret
information of the Company was used and which was developed entirely on
Employee’s own time, unless (a) the invention relates (i) to the business of the
Company, or (ii) to the Company’s actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by Employee
for the Company.

7.4 If any court shall hold that the duration of non-competition or any other
restriction contained in this Article VII is unenforceable, it is our intention
that same shall not thereby be terminated but shall be deemed amended to delete
therefrom such provision or portion adjudicated to be invalid or unenforceable
or, in the alternative, such judicially substituted term may be substituted
therefor.



--------------------------------------------------------------------------------

Article VIII.

Term

8.1 This Agreement shall be effective upon execution by both parties hereto and
the employment term (the “Initial Term”) shall commence on January 1, 2009 (the
“Commencement Date”) and terminate on December 31, 2009 (the “Expiration Date”),
unless sooner terminated upon the death of the Employee, or as otherwise
provided herein.

8.2 The Company shall notify in writing the Employee of the Company’s intention
to continue Employee’s employment after the Expiration Date no less than 90 days
prior to the Expiration Date.

8.3 Upon termination of the Employee’s employment with the Company, the Company
shall pay Employee, in addition to any other payments due hereunder, the amounts
due under Article IX.

Article IX.

Termination

9.1 The Company may terminate this Agreement by giving a Notice of Termination
to the Employee in accordance with this Agreement:

(a) for Disability;

(b) for Cause

(c) without Cause.

9.2 Employee may terminate this Agreement at any time by giving 30 days prior
written Notice of Termination to the Company in accordance with this Agreement.

9.3 If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits:

(a) if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason, the Accrued Compensation;



--------------------------------------------------------------------------------

(b) if the Employee was terminated by the Company for Disability, the Accrued
Compensation, the Severance Payment and the Continuation Benefits; or

(c) if termination was due to the Employee’s death, the Accrued Compensation; or

(d) if the Employee was terminated by the Company without Cause or the Employee
terminates this Agreement for Good Reason, (i) the Accrued Compensation;
(ii) the Severance Payment; and (iii) the Continuation Benefits.

(e) In the event the Company fails to notify the Employee in accordance with
Section 8.2, or after notifying the Employee fails to reach an agreement on a
new employment agreement prior to the Expiration Date, Employee’s employment
shall terminate on the Expiration Date and the Company shall pay the Employee
the Severance Payment; Accrued Compensation, and the Continuation Benefits.

9.4 The amounts payable under this Section 9.3, shall be paid as follows:

(a) Accrued Compensation shall be paid on the first regular pay date after the
Termination Date (or earlier, if required by applicable law).

(b) If the Continuation Benefits are paid in cash, the payments shall be made on
the first day of each month during the Continuation Period (or earlier, if
required by applicable law).

(c) The Severance Payments shall be paid in equal installments in accordance
with the Company’s regular pay dates for executives (or earlier, if required by
applicable law) during a period of one year commencing with the first regular
pay date after the Termination Date;



--------------------------------------------------------------------------------

9.5 The Employee shall not be required to mitigate the amount of any payment,
including the value of any Continuation Benefit, provided for in this Agreement
by seeking other employment or otherwise and no such payment shall be offset or
reduced by the amount of any compensation or benefits provided to the Employee
in any subsequent employment except as provided in Sections 1.4.

9.6 For a period of three years following the termination of this Agreement,
Employee agrees that he will not make any negative or derogatory statements in
verbal, written, electronic or any other form about the Company, including, but
not limited to, a negative or derogatory statement made in, or in connection
with, any article or book, on a website, in a chat room or via the internet
except where such statement is required by law or regulation. During such three
year period, none of the executive officers and directors shall make any
negative or derogatory statements in verbal, written, electronic or any other
form about the Employee, including, but not limited to, a negative or derogatory
statement made in, or in connection with, any article or book, on a website, in
a chat room or via the internet except where such statement is required by law
or regulation.



--------------------------------------------------------------------------------

Article X.

Termination of Prior Agreements

10.1 This Agreement, and the stock option, bonus plan and benefit plans, sets
forth the entire agreement between the parties and supersedes all prior
agreements, letters and understandings between the parties, whether oral or
written prior to the effective date of this Agreement, except for the terms of
employee stock option plans and option certificates.

Article XI.

Stock Options

11.1 As an inducement to Employee to enter into this Agreement, the Company
hereby grants to Employee, as of the date of execution of this Agreement,
options to purchase shares of the Company’s Common Stock, $.001 par value, as
follows: Subject to the terms and conditions of the Company’s 2000 Employees’
Stock Option Plan (the “Plan”), and the terms and conditions set forth in the
Stock Option Agreement which are incorporated herein by reference, the Employee
is hereby granted options to purchase 400,000 shares of the Company’s Common
Stock, which shall vest as follows:

(a) 133,333 shall vest upon the Company achieving Breakeven Operations;

(b) 133,334 shall vest if the Company realizes quarterly revenue of at least
$1,800,000 from the sales of Inscrybe software and maintenance services prior to
the end of the 2009 calendar year;

(c) 44,445 shall vest upon issuance and 44,444 shall vest on the first
anniversary of issuance and 44,444 shall vest on the second anniversary of
issuance, as long as Employee continues to be an employee of the Company but
subject to Section 11.2 hereto (the “Options”). The exercise price of the
Options shall be the fair market value per share of the Company’s Common Stock
as of the date of issuance and shall contain such other terms and conditions as
set forth in the stock option agreement. The Options provided for herein are not



--------------------------------------------------------------------------------

transferable by Employee and shall be exercised only by Employee, or by his
legal representative or executor, as provided in the Plan. Such Options shall
terminate as provided in the Plan, except as otherwise modified by this
Agreement.

11.2 In the event of a termination of Employee’s employment with the Company
pursuant to Section 9.1(c) or 9.3(e) or by the Employee for Good Reason,
notwithstanding anything herein or in any stock option agreement to the
contrary, (a) the Employee’s right to purchase shares of Common Stock of the
Company pursuant to any stock option granted prior to the effective date of this
Agreement, shall immediately fully vest and become exercisable, (b) the exercise
period in which Employee may exercise his options to purchase Company common
stock shall be extended to the duration of their original term, as if Employee
remained an employee of the Company, and the terms of such options shall be
deemed amended to take into account the foregoing provisions. For purposes of
clarity, Employee and Company agree that the occurrence of a Change in Control
shall not affect the provisions of this Section 11.1.

11.3 In the event of a termination of Employee’s employment with the Company
pursuant to Section 9.1(b), options granted and not exercised as of the
Termination Date shall terminate immediately and be null and void.

11.4 In the event of a termination of Employee’s employment with the Company due
to any other reason, the options granted shall be exercisable only in accordance
with the stock option plan under which they were granted.

Article XII.

Arbitration and Indemnification

12.1 Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles



--------------------------------------------------------------------------------

VI or VII hereof shall be settled through final and binding arbitration before a
single arbitrator in the State of New Jersey in accordance with the Rules of the
American Arbitration Association. The arbitrator shall be selected by the
American Arbitration Association and shall be an attorney-at-law experienced in
the field of corporate law. Any judgment upon any arbitration award may be
entered in any court, federal or state, having competent jurisdiction of the
parties.

12.2 The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law. The Company shall maintain such insurance as is necessary and
reasonable (with minimum coverage of not less than $5,000,000) to protect the
Employee from any and all claims arising from or in connection with his
employment by the Company during the term of Employee’s employment with the
Company and for a period of six (6) years after the date of termination of
employment for any reason. The provisions of this Section are in addition to and
not in lieu of any indemnification, defense or other benefit to which Employee
may be entitled by statute, regulation, common law or otherwise.

Article XIII.

Severability

13.1 If any provision of this Agreement shall be held invalid and unenforceable,
the remainder of this Agreement shall remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.



--------------------------------------------------------------------------------

Article XIV.

Notice

14.1 For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service, the date of delivery thereof; (B) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with such courier service; or (C) on the third
business day after the mailing thereof via certified mail. Notwithstanding the
foregoing, any notice of change of address shall be effective only upon receipt.

The current addresses of the parties are as follows:

 

IF TO THE COMPANY:

  Authentidate Holding Corp.   Connell Corporate Center   300 Connell Drive,
Fifth Floor   Berkeley Heights, NJ 07922

WITH A COPY TO:

  Victor J. DiGioia   Becker & Poliakoff, LLP   45 Broadway   New York, NY 10006

IF TO THE EMPLOYEE:

  O’Connell Benjamin



--------------------------------------------------------------------------------

Article XV.

Benefit

15.1 This Agreement shall inure to, and shall be binding upon, the parties
hereto, the successors and assigns of the Company, and the heirs and personal
representatives of the Employee.

Article XVI.

Waiver

16.1 The waiver by either party of any breach or violation of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of construction and validity.

Article XVII.

Governing Law

17.1 This Agreement has been negotiated and executed in the State of New Jersey.
The law of the State of New Jersey shall govern the construction and validity of
this Agreement.



--------------------------------------------------------------------------------

Article XVIII.

Jurisdiction

18.1 Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of New Jersey, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
New Jersey.

Article XIX.

Entire Agreement

19.1 This Agreement contains the entire agreement between the parties hereto. No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.

 

Authentidate Holding Corp. By:  

/s/ David Luce

  David Luce   Chairman of the Compensation Committee Employee  

/s/ O’Connell Benjamin

  O’Connell Benjamin   Employee